               Case 5:19-cv-00166-MTT Document 1 Filed 04/27/19 Page 1 of 11




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF GEORGIA
                                 MACON DIVISION

STEPHANIE COOK,                                )
                                               )
          Plaintiff,                           )
                                               ) Case No.:
v.                                             )
                                               )
MIDLAND FUNDING LLC, AND                       )
MIDLAND CREDIT                                 ) JURY TRIAL DEMANDED
MANAGEMENT INC.,                               )
                                               )
          Defendants.                          )

                                   Complaint for Damages

          Plaintiff Stephanie Cook (“Plaintiff”) files her Complaint for Damages against

the Defendants Midland Funding, LLC and Midland Credit Management, Inc.

(“Defendants”) for their willful, intentional, and/or negligent violations of the Fair

Debt Collection Practices Act, 15 U.S.C. §§ 1692 et seq. (“FDCPA”) and the

Georgia Fair Business Practices Act, O.C.G.A. §§ 10-1-390 et seq. (“GFBPA.”)

                                         Jurisdiction

          1.       Jurisdiction of this Court arises under 28 U.S.C. § 1331.

          2.       This Court has subject matter jurisdiction of claims arising under the

FDCPA which invokes federal question jurisdiction pursuant to 28 U.S.C. § 1331.

          3.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(1) & (2).




Page 1 of 11
02395-0005
               Case 5:19-cv-00166-MTT Document 1 Filed 04/27/19 Page 2 of 11




          4.       This Court also has supplemental jurisdiction with respect to Plaintiff’s

claims under the Georgia Fair Business Practices Act (“GFBPA”) pursuant to 28

U.S.C. § 1367.

          5.       Venue is proper in this Court because the communications giving rise

to this action (and which violated the FDCPA) were sent to Plaintiff while she

resided within the Macon Division of the United States District Court for the Middle

District of Georgia.

                                            Parties

          6.       Plaintiff is a natural person residing in Byron, Georgia and is a

“consumer” as that term is defined by 15 U.S.C. § 1692a(3), and/or a person affected

by a violation of the FDCPA with standing to bring this claim under 15 U.S.C. §§

1692k(a).

          7.       Plaintiff is a “consumer” as that term is defined by O.G.C.A. § 10-1-

392(a)(6).

          8.       Defendant Midland Funding, LLC (“Midland”) is a junk debt buyer and

a debt collection company operating within, and actively collecting consumer debts

in, the State of Georgia and is a “debt collector” as that term is defined by 15 U.S.C.

§ 1692a(6).

          9.       Summons and Complaint may be served on Midland by service on its

registered agent for service of process in Georgia, Corporation Service Company,




Page 2 of 11
02395-0005
               Case 5:19-cv-00166-MTT Document 1 Filed 04/27/19 Page 3 of 11




located at Midland’s registered address in this state, 40 Technology Parkway South,

Suite 300, Norcross, GA 30092, or wherever they may be found.

          10.      Defendant Midland Credit Management, Inc. (“MCM”) is a debt

collection company operating within, and actively collecting consumer debts in, the

State of Georgia and is a “debt collector” as that term is defined by 15 U.S.C. §

1692a(6).

          11.      Summons and Complaint may be served on MCM by service on its

registered agent for service of process in Georgia, Corporation Service Company,

located at MCM’s registered address in this state, 40 Technology Parkway South,

Suite 300, Norcross, GA 30092, or wherever they may be found.

          12.      Midland and MCM are both in the business of debt collection and have

no other purpose than the collection of debts.

          13.      Midland and MCM both primarily collect consumer debts.

          14.      Thus, both Midland and MCM’s principle purpose is the collection of

consumer debt.

          15.      Midland and MCM directed communications to Plaintiff using means

of interstate commerce while Plaintiff resided in Georgia. These communications

were received by Plaintiff in this judicial district.

          16.      Midland and MCM use the mails and interstate commerce in the

collection of consumer debts regularly.




Page 3 of 11
02395-0005
               Case 5:19-cv-00166-MTT Document 1 Filed 04/27/19 Page 4 of 11




          17.      Midland and MCM regularly contact consumers and attempt to collect

debts from consumers residing in this judicial district and throughout Georgia.

                           The Fair Debt Collection Practices Act

          18.      Congress enacted the FDCPA to “eliminate abusive debt collection

practices by debt collectors, to ensure that those debt collectors who refrain from

using abusive debt collection practices are not competitively disadvantaged and to

promote consistent State action to protect consumers against debt collection abuses.”

15 U.S.C. § 1692(e); see also Jerman v. Carlisle, McNellie, Rini, Kramer. & Ulrich

L.P.A., 559 U.S. 573, 576 (2010).

                                            Facts

          19.      Sometime prior to January 1, 2017, Plaintiff incurred a financial

obligation (“the Debt”) with Synchrony Bank for a Walmart branded credit card.

          20.      Plaintiff tendered payment to Synchrony Bank on May 18, 2017 in the

form of a check, which satisfied the outstanding balance remaining on the Debt.

          21.      The Debt was incurred for personal, family, or household purposes and

not for a business or commercial purpose.

          22.      For reasons unknown to Plaintiff, Synchrony Bank did not apply her

May 18, 2017 payment toward her account despite negotiating the check from

Plaintiff.

          23.      Plaintiff disputed Synchrony Bank’s reporting of her account,

providing copies of the cancelled check.

Page 4 of 11
02395-0005
               Case 5:19-cv-00166-MTT Document 1 Filed 04/27/19 Page 5 of 11




          24.      Each of the major consumer reporting agencies noted Plaintiff’s

Synchrony Bank account was “disputed.”

          25.      Synchrony Bank subsequently sold the Debt to Midland.

          26.      At the time Synchrony Bank sold the Debt to Midland, Plaintiff did not

owe any amount to Synchrony Bank for the Debt.

          27.      Midland regularly purchases thousands of accounts from creditors like

Synchrony Bank.

          28.      Midland purchases these accounts “as is” and expressly acknowledges

the creditor is not providing any warranty to the accuracy of the information

provided to Midland.

          29.      Synchrony Bank disclaimed all warranties as to the accuracy of

Synchrony Bank’s information regarding Plaintiff’s account when Midland

purchased the Debt (along with thousands of other accounts from Synchrony Bank.)

          30.      Midland doesn’t have any procedure in place to verify the account

information given to Midland when it purchases accounts from original creditor.

          31.      Instead, Midland blindly relies on the information given by the original

creditor despite knowing the information is frequently incomplete, inaccurate, or

wholly incorrect.

          32.      Midland placed the Debt with MCM for collection.

          33.      Midland treated the Debt as being in default when it placed the Debt to

MCM for collection.

Page 5 of 11
02395-0005
               Case 5:19-cv-00166-MTT Document 1 Filed 04/27/19 Page 6 of 11




          34.      MCM has no policies or procedures to verify the information regarding

an account given to MCM by Midland.

          35.      All of MCM’s attempts to collect the Debt were at the direction of, for

the benefit of, and with the approval of Midland.

          36.      Midland and MCM (collectively “Defendants”) work in tandem to

collect consumer debts like the Debt in this case.

          37.      Defendants rely on automated processes to “load” data and information

from original creditors into their collection systems.

          38.      There is little or no oversight by anyone working for Defendants prior

to a dunning letter being sent to a consumer.

          39.      Defendants sent Plaintiff an initial dunning letter on May 30, 2018 for

the Debt.

          40.      A true and accurate copy of the May 30, 2018 dunning letter is attached

hereto as Exhibit “A.”

          41.      The May 30, 2018 dunning letter alleged the Debt was $977.39.

          42.      Plaintiff did not owe either Defendant any amount on May 30, 2018.

          43.      Plaintiff did not owe Synchrony Bank any amount for the Debt on May

30, 2018.

          44.      Defendants knew the information given to it regarding the Debt was

inaccurate, incomplete, or incorrect because Defendants obtained copies of

Plaintiff’s Trans Union credit report on April 5, 2018 and April 25, 2018.

Page 6 of 11
02395-0005
               Case 5:19-cv-00166-MTT Document 1 Filed 04/27/19 Page 7 of 11




          45.      At the very least, Defendants knew there was a dispute as to the

amounts allegedly owed by Plaintiff for the Debt.

          46.      Defendants ignored this information and instead attempted to collect

the Debt.

          47.      Defendants sent a second dunning letter on June 8, 2018, informing

Plaintiff the Defendants made “numerous attempts to contact [Plaintiff] regarding”

her account and boldly displaying a statement the dunning letter is her “FINAL

NOTICE.”

          48.      A true and accurate copy of the June 8, 2018 dunning letter is attached

hereto as Exhibit “B.”

          49.      The statements made in the June 8, 2018 dunning letter contradict or

obfuscate Plaintiff’s rights enumerated in 1692g and by the May 30, 2018 dunning

letter.

          50.      The June 8, 2018 dunning letter was sent in such close proximity as the

June 8, 2018 dunning letter to cause Plaintiff to act to contact Defendants and forego

her rights under 1692g.

                                       Causes of Action

               Count I – Violations of the Fair Debt Collection Practices Act
                                   15 U.S.C. §§ 1692 et seq.
          51.      Plaintiff is a “consumer” as defined by as that term is defined by 15

U.S.C. § 1692a(3).

          52.      The Debt is a “debt” as that term is defined by 15 U.S.C.

Page 7 of 11
02395-0005
               Case 5:19-cv-00166-MTT Document 1 Filed 04/27/19 Page 8 of 11




          53.      Defendants are both a “debt collector” as that term is defined by 15

U.S.C. § 1692a(6).

          54.      The May 30, 2018 and June 8, 2018 dunning letters are both a

“communication” as that term is defined by 15 U.S.C. § 1692a(2).

          55.      Defendants’ use of the use of the written communication in the form

attached as Exhibit “A” and Exhibit “B” violated the FDCPA in one or more of the

following ways :

                         i. Using false, deceptive, or misleading representations and/or

                            means in connection with the collection of any debt, which

                            constitutes a violation of 15 U.S.C. § 1692e, by using false,

                            deceptive, or misleading information in connection with the

                            collection of a consumer debt by creating the false sense of

                            urgency in the June 8, 2018 dunning letter and contradicting

                            Plaintiff’s rights as enumerated in 1692g and the May 30,

                            2018 dunning letter;

                        ii. Seeking to collect an amount greater than what could legally

                            be collected from Plaintiff and, thus, making a false,

                            deceptive, or misleading representation regarding the amount

                            of the alleged debt in violation of 15 U.S.C. §§ 1692e(2)(A)

                            1692f(1);




Page 8 of 11
02395-0005
               Case 5:19-cv-00166-MTT Document 1 Filed 04/27/19 Page 9 of 11




                        iii. By “overshadowing” Plaintiff’s rights under 1692g by

                            sending the June 8, 2018 dunning letter which was likely to

                            confuse and did confuse the Plaintiff of her rights under 15

                            U.S.C. § 1692g; and,

                        iv. Using unfair and unconfinable means in connection with the

                            collection of a debt by seeking to collect an amount not

                            authorized by agreement or statute in violation of 15 U.S.C.

                            §1692f(1) by attempting to collect Defendants were not

                            authorized to collect from Plaintiff.

          56.      Defendants’ actions were intended to cause Plaintiff harm (or were

negligently carried out without regard to their consequence) and succeeded in so

doing.

          57.      As result of each Defendants’ violations of the FDCPA, Plaintiff is

entitled to actual damages pursuant to 15 U.S.C. § 1692k(a)(1); statutory damages

in an amount up to $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A); and,

reasonable attorney’s fees and costs pursuant to 15 U.S.C. § 1692k(a)(3).

                      Count II – Georgia Fair Business Practices Act

                                O.C.G.A. §§ 10-1-390 et seq.

          58.      The GFBPA directs liberal interpretation and application, as well as

harmony with the Federal Trade Commission Act. 15 U.S.C. § 45(a)(1).




Page 9 of 11
02395-0005
            Case 5:19-cv-00166-MTT Document 1 Filed 04/27/19 Page 10 of 11




          59.      A violation of the FDCPA is a violation of the GFBPA. See e.g. 1st

Nationwide Collection Agency Inc v Werner, 288 Ga. App. 457 (2007).

          60.      Plaintiff submitted a pre-suit demand to Defendants, which Defendants

rejected.

          61.      Defendants’ violations of the FDCPA were done intentionally and

willfully, were not the result of error, and were not in conformity with any law,

regulation, consent order, or other promulgation of rules.

          62.      Defendants’ violations of the FDCPA caused Plaintiff to suffer actual

damages in the form of stress, anxiety, and emotional distress.

          63.      Plaintiff is entitled to the trebling of any actual and statutory damages

she sustained as a result of the Defendants’ intentional and/or willful violations of

the FDCPA pursuant to O.C.G.A. § 10-1-399(c) and, reasonable attorney’s fees and

costs pursuant to O.C.G.A. § 10-1-399(d) from each Defendant.

                                   Demand for a Jury Trial

          64.      Trial by jury is hereby demanded.

          WHEREFORE, Plaintiff prays for the following:

          a) Actual and statutory damages in an amount in excess of $1,000.00;

          b) The trebling of damages as contemplated by the GFBPA;

          c) The award of costs and reasonable attorneys’ fees pursuant to the FDCPA

                in an amount to be proven at trial but in excess of $5,000.00;




Page 10 of 11
02395-0005
            Case 5:19-cv-00166-MTT Document 1 Filed 04/27/19 Page 11 of 11




          d) Damages in an amount to offset any tax consequences incurred by Plaintiff

                for any award of attorneys’ fees or costs received by Plaintiff while acting

                as a private attorney general to enforce the provisions of 15 U.S.C. § 1692

                et seq.;

          e) Pre- and post-judgment interest, if applicable;

          f) Such other and further relief as the Court may deem just, necessary, or

                appropriate.

                Submitted April 27, 2019.

                                                    DANIELS LAW LLC

                                                    /s/Ronald Edward Daniels
                                                    RONALD EDWARD DANIELS
                                                    Georgia Bar No.: 540854
                                                    Counsel for Plaintiff
P.O. BOX 4939
Eastman, GA 31023
478.227.7331 (t)
478.352.0173 (f)
ron@dlawllc.com
rondanielslaw.com

                                                    /s/ Clifford Carlson
                                                    Clifford Carlson
                                                    Georgia Bar No. 227503
Cliff Carlson Law, P.C.
1114-C1 Highway 96 #347
Kathleen, Georgia 31047
Tel. 478-254-1018
cc@cliffcarlsonlaw.com




Page 11 of 11
02395-0005
